Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas W. Hill appeals the district court’s orders: (1) dismissing as interlocutory his appeal from the bankruptcy court’s order enforcing certain terms of a settlement agreement; (2) denying his motion for recusal; and (3) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hill v. Hillier, No. 1:08-cv-00080-LHT, 2008 WL 2331028 (W-D.N.C. June 4, 2008) & Hill v. Hillier, No. 1:08-cv-00080-LHT, 2008 WL 2893435 (July 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.